DETAILED ACTION

This office action is in response to the application filed on 04/29/2020.  Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 04/29/2020 is acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9, 13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Yin et al. (NPL_IEEE2016_Yin, hereinafter Yin).
Claim 13, Yin teaches an adaptive control device for a three-phase power rectifier (e.g., the three-phase two-level power converter, see Abstract, Fig. 1-2, page 271-275) comprising:
 a voltage loop control module (e.g., the external loop), configured to, by considering an unknown load as an unknown disturbance (e.g., the unknown disturbance, see page 271) and using an adaptive controller (e.g., the controller of Fig. 2), process the unknown disturbance of the three-phase power rectifier so that a DC-side voltage of the three-phase power rectifier tracks a reference value (e.g., the value of the reference v*c), to obtain a reference grid current (e.g., the current references for the internal loop, see Abstract,  III.A External loop on page 272-273); and, 
a current loop control module (e.g., the internal loop), configured to use an H∞ controller to track the reference grid current (e.g., p* used tracking idq, see Fig. 2), to obtain a control input (e.g., uabc) for the three-phase power rectifier, where H∞ denotes a magnification ratio of an output to an input of the three-phase power rectifier (e.g., see III.B Internal loop on page 272-273, Abstract,).
Claim 1, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.

Claim 9, Yin teaches the limitations of claim 1 as discussed above.  It further teaches that an adaptive control device for a three-phase power rectifier (e.g., see Fig. 1-2), comprising a storage apparatus, a processer, and a computer program stored on the storage apparatus and executable by the processor (e.g., the computer with readable storage used to perform the simulation of Matlab/Simulink is implicitly taught), wherein the processer is configured to execute the computer program to implement a method according to claim 1 (e.g., see IV. SIMULATION RESULTS on page 273).
Allowable Subject Matter
Claims 2-4, 6-8, 10-12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 2-4, 6-8, 10-12, 14-16, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,

    PNG
    media_image1.png
    201
    635
    media_image1.png
    Greyscale

Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Zhang whose telephone number is (571) 270-1263.  The examiner can normally be reached on M-TH 8:00-5:00PM EST, Other F 8:00AM-4:00PM EST

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838